Title: James Madison to Benjamin Romaine, 8 November 1832
From: Madison, James
To: Romaine, Benjamin


                        
                            
                                 Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Nov 8th. 1832
                            
                        
                        I have recd. the 2 copies of your Pamphlet on State Sovereignity &c. The enfeebled state to which I
                            am reduced by a tedious illness, has abridged my reading to its minimum & my fingers stiffened by Rheumatism abhor
                            the pen. I have notwithstanding gone thro’ the Pamphlet, and drop a line to thank you for it.
                        I have found in the publication much that is very impressive, & very apropos to the existing
                            conjuncture in our political affairs, & I wish its effect in cherishing a devotion to the Union & an
                            allegiance to the Constitution may correspond with the patriotic counsels of the author.
                        How far the light in which the Pamphlet has regarded some of the lineaments of the Constitution, may not be
                            identical with the view I have taken of them, I do not critically examine, the rather as there is often a greater difference
                            in the expression, than in the intention.
                        Having in a letter published in the North American Review some time ago, sketched my understanding of the
                            foundation & frame of our political Fabric, you can if you think the comparison worth making, bring the difference
                            to that test. The letter embraced the subject of Nullification, on which our judgments & feelings are without a
                            difference.
                        I am sensible Sir of what I owe for the kind terms in which you have forwarded your copies, & I beg
                            you to accept this cordial return for the favour.
                        
                            
                                J.M.
                            
                        
                    I need not say that these crude lines are not for public use, of which they are obviously not worthy.